Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 27, 2008                                                                                           Clifford W. Taylor,
                                                                                                                 Chief Justice

  136017                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                        Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 136017
                                                                    COA: 269250
                                                                    Washtenaw CC: 05-001221-FH
  MICHAEL WILLIAM MUNGO,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the January 17, 2008
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of Arizona v Gant, ___ US ___; 128 S Ct 1443; 170 L Ed 2d 274 (2008), is pending
  before the United States Supreme Court and that the decision in that case may resolve an
  issue raised in the present application for leave to appeal, we ORDER that the application
  be held in ABEYANCE pending decision in that case.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 27, 2008                        _________________________________________
           s0519                                                               Clerk